  Case 20-12453         Doc 19     Filed 06/17/20 Entered 06/17/20 17:01:36           Desc Main
                                     Document     Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                                )   Chapter 11
                                                      )
BHF CHICAGO HOUSING GROUP B LLC                       )   Case No. 20 - 12453
(ICARUS)                                              )
                                                      )
          Debtor.                                     )   Hon. Jack B. Schmetterer
                                                      )

                                  CERTIFICATE OF SERVICE

          I, Kevin H. Morse, an attorney, certify that I caused a copy of the following documents:

         Declaration of Andrew Belew in Support of Chapter 11 Case [Docket No. 4]

         Notice of Motion and Motion to Excuse Court-Appointed Receiver's Compliance with 11
          U.S.C. §§ 543(a)-(c) [Docket No. 5]

         Notice of Motion and Motion to Extend Time to File Schedules and Statement of
          Financial Affairs [Docket No. 6]

         Notice of Motion and Motion to File Brief in Excess of Fifteen (15) Pages [Docket No. 8]

         Notice of Motion and Motion to Sell Property Free and Clear of Liens 363(f) - All
          Parcels of Real Property Owned by the Debtor Together with all Improvements Thereon
          [Docket No. 9]

to be served on the parties listed on the attached service list via U.S. Mail, postage prepaid, on
June 16, 2020.


Dated: June 16, 2020                          By: /s/ Kevin H. Morse




223103593.2
98306\397691\224004924.v1
  Case 20-12453         Doc 19   Filed 06/17/20 Entered 06/17/20 17:01:36           Desc Main
                                   Document     Page 2 of 4



                                          SERVICE LIST

BHF Chicago Housing Group B LLC (Icarus)       All Types Elevators, Inc.
4 Dunbar Road                                  c/o Laurie Silvestri, Esq.
Palm Beach Gardens, Florida 33418-6816         70 West Madison Street | Suite 2020
                                               Chicago, Illinois 60602-4241

Goldman & Grant Law                            CII, as Receiver for the Property
205 W. Randolph, Suite 1100                    c/o Megan McGillivary
Chicago, Illinois 60606                        29 East Madison Street | Suite 950
                                               Chicago, Illinois 60602-4535

Carpet Concepts Company                        City of Chicago
1346 West 79th Street                          Attention: Legal Department
Chicago, Illinois 60620-3714                   121 North LaSalle Street | Suite 600
                                               Chicago, Illinois 60602-1244

City of Chicago – Legal Department             City of Chicago
Attention: Greg Janes, Building & License      Attention: Water Department
30 North LaSalle Street | Suite 700            121 North LaSalle Street | Room 107A
Chicago, Illinois 60602-2503                   Chicago, Illinois 60602-1232

Cook County Treasurer’s Office                 Cook County Treasurer
118 N. Clark Street, Room 112                  PO Box 805438
Chicago, Illinois 60602                        Chicago, IL 60680-4166

Community Initiatives, Inc., Receiver          Department of Treasury
222 South Riverside Plaza | #380               Internal Revenue Service
Chicago, Illinois 60606-7801                   P.O. Box 7346
                                               Philadelphia, Pennsylvania 19101-7346

Zepsa Mechanical                               Halsted Law Group LLC
500 N. Michigan Ave.                           520 North Halsted Street | Apt. 201
Chicago, Illinois 60611                        Chicago, Illinois 60642-7566


Illinois Department of Employment Security     ILLINOIS DEPARTMENT OF REVENUE
Benefit Payment Control Division               Attention: Bankruptcy Unit
P.O. Box 4385                                  P.O. Box 19035
Chicago, Illinois 60680-4385                   Springfield, Illinois 62794-9035

Illinois Finance Authority – Legal             Independent Recycling Services, Inc.
Attention: Elizabeth Weber                     2401 South Laflin Street
160 North LaSalle Street | Suite S-1000        Chicago, Illinois 60608-5005
Chicago, Illinois 60601-3124



                                               2
223103593.2
98306\397691\224004924.v1
  Case 20-12453         Doc 19   Filed 06/17/20 Entered 06/17/20 17:01:36         Desc Main
                                   Document     Page 3 of 4



                                              HD Supply
                                              1940 W Oak Circle
                                              Marietta, GA 30062
Lakeshore Recycling Systems LLC
6132 Oakton Street                            Law Offices of Ira Piltz Ltd.
Morton Grove, Illinois 60053-2718             8170 McCormick Boulevard | Suite 116
                                              Skokie, Illinois 60076-2914
Michael Keefe dba Keefe HVAC
7408 West Archer Avenue                       Latoya Gholar
Summit Argo, Illinois 60501-1218              Attn: Kryder Law
                                              134 N. LaSalle Street, Suite 1515
                                              Chicago, Illinois 60602
Kryder Law Group
134 N. LaSalle Street, Suite 1515             ComEd Utility Co.
Chicago, Illinois 60602                       PO Box 805379
                                              Chicago, Illinois 60680-5379

Paper Street Realty, LLC                      Peoples Gas
1641 Carrol Avenue | Suite 201                200 East Randolph Street
Chicago, Illinois 60612-2506                  Chicago, Illinois 60601-6302

Region Snow Removal LLC                       Resynergy Bill LLC
328 West Old Ridge Road                       7575 North Loop 1604 West | Suite 10
Hobart, Indiana 46342-4242                    San Antonio, Texas 78249-2968

The Lynd Company                              UMB Bank N.A.
4001 Pond Hill Road                           c/o Michael Slade, Indenture Trustee
San Antonio, Texas 78231-1291                 120 6th Street | Suite 1400
                                              Minneapolis, Minnesota 55402-1807

UMB Bank N.A.                                 US Securities & Exchange Commission
c/o James Kapp III                            175 West Jackson Boulevard | Suite 900
McDermott Will & Emery LLP                    Chicago, Illinois 60604-2908
444 West Lake Street | Suite 4000
Chicago, Illinois 60606-0029

Unique Equity Property Investments LLC        Wortham Insurance & Risk Management
6411 South Parnell Avenue                     1600 West 7th Street
Chicago, Illinois 60621-2719                  Fort Worth, Texas 76102-2596

Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 South Dearborn Street | Room 873
Chicago, Illinois 60604-2027

                                              J


                                             3
223103593.2
98306\397691\224004924.v1
  Case 20-12453         Doc 19   Filed 06/17/20 Entered 06/17/20 17:01:36        Desc Main
                                   Document     Page 4 of 4



Saybrook Fund Advisors, LLC                   Jon Schotz
c/o David K. Welch                            Saybrook Fund Advisors, LLC
Burke, Warren, Mackay & Serritella, P.C.      501 Santa Monica Blvd, Suite 607
330 N. Wabash, Suite 2100                     Santa Monica, California 90402
Chicago, Illinois 60611

Adam B. Rome                                  P. Curtis Bettiker
c/o CNR Advisors, LLC                         CNR Advisors, LLC
205 West Randolph Street, Suite 2300          2870 N Elston
Chicago, Illinois 60606                       Chicago, IL 60618

Edward Lott
c/o Greg Janes, Building & License
30 North LaSalle Street | Suite 700
Chicago, Illinois 60602-2503




                                             4
223103593.2
98306\397691\224004924.v1
